 PIONEER NATURAL GAS COMPANYPioneer Natural Gas CompanyIand Oil, Chemicaland Atomic Workers International Union,AFL-CIO. Cases 16-CA-7968 and 16-CA-8691October 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND M EMRIRSJENKINS ANt PENII.I.OOn July 23, 1980, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions:' of the Administrative Lawmodified herein.4Respondent's nallte appear a ielnlrded aI tlle hearingRespondent ha, excepted to ccrta tc rdtlil i ti nri;lgs ad h theAdminlstratle l.a v Jdge It is he lBoard', c.stabhshed po hc 11 n toverrule an adminisratrive las udg'cs resolutltl,il with rspcct o credl-hility lless thie clear prepondcldancc of all of the rlc;.lnt Ct 1il1c c, ,illinces us that he rCeSI ili zi are ticorrect Stanidard D)rr ltl/[ Prd'ls.Inc., 91 NI KRB 44 (10()). enid n18 F 2d h62 (3d ('r 1951) % hi. ,icarefully evxaiinnnted te icL trd id find ieo basih fIor r erlng hl1 t filldgstit i ccplit s R ..l nildlmlt conil Ind,. iltetr alta, that the Adiltllltrilise l.aw Judge as prcjudiced agaillsl Rcsptiondenl. iltd unlidul pi,-sured it to settle this case We find itno itnrit In this ttlltellloil alrcfillrelci of tL rcord shos 11it itltenicril or thcr C 'ldetcC illndicatinghia, r pretuillc agailil Respondtienl o tle Adnisllartlli, c I i. Jdg.e'part ,A\,,'iing ar 'ucidl that the Admtinitratic I ludge iladc. as A-leged. oil fth -rc o/rd , lrnnicnt t t- tstttutilig rdLI p1l Llrc I SItIL thiscase. it as inaurs lhne lt upinl coulnsel for Respolcnl Int nlllcdi.altN to Ic quest tha;lt any alleged corminert he repealted on Ihe record to nmake atiniel iObitciln1l thertio. anl d It nllvt tlat lthe Addministrati. i as Judgedisqtialify hinmself Counsel for Resplondclt did Inot do s, h hclin ofinlprolpriwl uas i ,t made nil after thte Adnlnistralle L.as Jldge hadissi'. d h1it) tecillnr hcreil Ulnlder these circumnarlcs, r vc finid R-spond-ellt cntention is Ilot tIlnely ralsedIn any evel the Administrative I a Judgc's firndings and coticlusionnare ully supported hy the recolrd c idenic and ire il accord s ith appi-cable precedent Accrdingly Ih crte no basis fr fiding prcludlce onthe part of the Adminlstratle Las. JudgeResponidenl furtiler coinlend I the Atdinli ratile Lass Judge's theoryfor finding that )ehborah J ;Gallegios as anl uafull discharged itl viola-tion of Sec. 8(a)() "as not enhbodied il the allegations rf the complaitand therefore denied Responldent its IIe process right tIo full5 defenditself. llovever, thc issue of hether (iallegos ia, discharged for her i-isttnce that ather Clirlokce take a cmilplaint tIo their supi lsor .asfully litigated and the nlls-oiduct fnilrl :s a ,-carl relatedl to ti con-duct spclifically alleged Ihrefor c l fid io ncri in Re nden i 'i contentit oni See Intrntltlmall Itngshorm it's tAoc,//oiter. -tl- I (]0 Ltat .814 i tIt (i uljMarrttlr .As .iatlui,). 215 N RB 45. 461 40t4 (li 14)a he Admliniira lll I l. Jludgle t- lnd that cliImInt tadc I, S up( Ivisor llaltherit clearl, trced to rtrain ;ld i coetc triploct'c, il IJttitn Of Sec (a)( itt te Act trllrar\ to Respondenit, this nlatter ssa,full5litigated and the Adtlrisiraltse l[.a Julgsf tlitng .;, prlpertowever. thie Adnlimiistratli e I av Judge did nolt pc ficatll' Inilude hisfinding in his Coiclusmons if I a V'le s ill anicnd the (itllt..l nllns I1I.aw t reflect the Adninistratc I av. Judge' findings253 NLRB No. 3Amended Conclusions of LawDelete the Administrative Law Judge's Conc!u-sion of Law 3 and substitute the following:"3. By interrogating and threatening its employ-ces concerning their union activities, Respondenthas engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Lav% Judge, as modi-fied below, and hereby orders that the Respondent,Pioneer Natural Gas Company, Amarillo Texas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the folloNVing for paragraph l(d):"(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed them in Section 7 ofthe Act."2. Substitute the attached notice for that of theAdmlinistrative L.aw Judge.NtMI:IHR P): NLt I.O .concurring:I agree with my colleagues that Respondent vio-lated Section 8(a)( ) and (3) of the Act as set out inthe Administrative I.aw Judge's Decision and asmodified by the Board, and that Deborah J. Galle-gos as unlawfully discharged for having engagedin protected concerted activity in iolation of Sec-tion 8(a)( ) of the Act.I do not, however, rely on A.lill'uiu C(ushion Co.,Inc., 221 NLRB3 999 (1975), or its progeny in sofinding. The record reflects and the AdministrativeLaw Judge found that Wilborn. a persistent authorand disseminator of racial epithets, had, at the timein question, racially insulted Hall, a black employ-ee, on a day when Hall was absent from work.Gallegos, an American Indian, also at times theobject of Wilborn's uninvited racial slurs, prevailedupon Hall to report this problem to Supervisor4 Thc A\lministratilc I a. Judge inctludcd a; hrtu;l cts;le alid-dl-ilpro i.m Ili hi rec lnl ltctde l (l )rdter I It /i 1.h1 llod,. , 11o. 242 NI R li1I f 7I l I 7) t li o tltart I, tlith , sI t ilch all irt .I s \ilrautt'd ontil' A hll aI lt liti[ s slhoti ,, ha, ., rl \r ,llt 'tlc li e Act, ir has .I)gaged ini st) egreglous ,ir sideprr-a,! lil illtt lUllt as io delionlrat agtit.ral dlslgrt flor th, critntlc s' tltIIailIlliIl sI atutor, rights We,'filld this I ds tll fail ll.,' the h.,.e ,ategtr We Ihertcfre sitLitult a na.rr{s ce; se ;Irlit-doist pr xisl Ill ir ft 1I hr l tile ITl tele re, tlTIlldCld )rtder atid l t Icotfrt ti it tI ce lcitldngi i , .- ,rtl.mi-c sstl, fits partl disset , 11 1 )t/?t l ita] ( .rpor,l Oth2kt N R 14 tI' ini, Mntilc-r Jt'ktik s ,isutli ssard initr-t , h thj, kpi', ti l a I ll 1th i r iiil.L s't 'rl It tIerlCl17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoldston. Hall did speak with Goldston and toldhim that Gallegos had discussed the situation withher and that she had come to Goldston at Galle-gos' insistence. It is the discussion by Gallegos andHall of this problem and its possible solution, andthe fact that Hall took action based upon this dis-cussion, that I find to be protected concerted activ-ity. In addition, it is also clear that Respondent hadknowledge of this activity by virtue of Hall's dis-closure to Supervisor Goldston that her discussionwith Gallegos had prompted the report of the inci-dent to Goldston. I also agree that the subject ofHall's complaint was within the purview of theAct, since racial remarks made by other employeesaffect the condition of employment of all Respond-ent's employees. Thus, while I would not find thatRespondent violated the Act by failing to preventWilborn from insulting her fellow employees be-cause of their race or national origin, see JubileeManufacturing Company, 202 NLRB 272 (1973), 1nonetheless find that Respondent violated Section8(a)(l) of the Act when it discharged Gallegos formaking concert with Hall to alleviate an intolerableworking condition. See, generally, U.S. Postal Serv-ice, 239 NLRB 962 (1978).APPENDIXNorilc. To EMPLOYEESPOSTIrI) BY ORDER OF HENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate or threaten ouremployees about their union activities.WE WILL NOT discharge, and refuse to rein-state or otherwise discriminate against, ouremployees because they engage in protectedconcerted activities or activities on behalf of alabor organization.WE Will. NOT reprimand our employees be-cause of our employees' activities on behalf ofOil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, or any other labororganization.WE WIL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL. offer Deborah J. Gallegos imme-diate and full reinstatement to her former jobor, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to herseniority or other rights and privileges previ-ously enjoyed.WE WIl.l. make whole Deborah J. Gallegosfor any loss she may have suffered by reasonof our discrimination against her, with interest.WE wii.. rescind, remove from our records,and give no further consideration to the writ-ten reprimands which we issued to employeesNinnevah Kay Younger, Biolanda S. Benitez,and Deborah J. Gallegos on or about June 6,1978, because of their union activities.PIONIEER NATURAI. GAS COMPANYDECISIONSi I NIl NT 01 I HI-. CAS}!J. PARGEN ROHI-RISON, Administrative Law Judge:This case was heard on December 4 and 5, 1978, August21, 1979, and February 5, 1980, at Amarillo, Texas. Thecomplaint in Case 16-CA-7968, which issued on August4, 1978, and was amended at the hearing, alleges that Re-spondent violated Section 8(a)(1) of the Act by interro-gating its employees about their union activities, andSection 8(a)(3) of the Act by reprimanding three of itsemployees because of its employees' union activities. Thecomplaint in Case 16-CA-8691, which issued on October9, 1979, alleges that Respondent violated Section 8(a)(1)and (3) of the Act by discharging employee Deborah J.Gallegos. A motion to reopen the record and consolidatethe two above-cited cases was filed by the GeneralCounsel on October 11, 1979. That motion was grantedby order dated November 28, 1979.Upon the entire record.' and from my observation ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent, I herebymake the following:FINI)INGSA. CommerceDuring the hearing, the parties stipulated that theentity involved in these proceedings is Pioneer NaturalGas Company, a wholly owned division of Pioneer Cor-poration. At times material, Respondent has maintainedan office and place of business in Amarillo, Texas, whereit is engaged in the transmission, distribution, and sale ofnatural gas. Respondent admitted and I find that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that, during a repre-sentative 12-month period, it purchased goods valued inexcess of $50,000 directly from points outside the Stateof Texas which it received at its Amarillo, Texas, facili-ty.B. Labor OrganizationDuring the hearing Respondent admitted, and I find,that Oil, Chemical and Atomic Workers InternationalI The General Counsel's matilnll t correct the record appears to hewell taken and is hereby granted18 PIONEIR NA'tlURAI (GAS CO()MP'ANYUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.C. Ile IEvidenceDuring March 1978. the Charging Parly (Union) startl-ed an organizing campaign among Respondenit's emplo?-ees in Respondent's entire system. The organizing cam-paign did not begin at the Amarillo facility until nmid tolate May 1')78. The campaign was terminated by theUnion on October 13, 1978.During May 1978, and subsequently, some 16 to 17employees were assigned to Respondent's 7th Floor,Gas Measurement Department," Approximately 15 ofthose employees were xomeln, including alleged discri-minatees Deborah J. Gallegos. Biolanda S. Belite. alltlNinnevah Kay Younger. During May. all three of the al-leged discrimiinatees commenced activities on behalf oft'the Union.Ninnevah Kay Younger testified that on May 24 shetold her supervisor. James latzheim that "we're goingto try to get a union in here at Pioneer" Blatzheindenied that he and Younger discussed the Union on May24. However. Blatzheim admitted that Younger told himon May 26 that she had attended a union meeting onMay 25, and that the Union was going to help get theemployees more pay and better insurance.Biolanda lBenitcz testified that Supervisor James Gold-ston asked her, o May 25, if she were going to attendthe meeting that night. Goldston said that "it had itsgood points and its bad, you know and [she] had to takeinto consideration that Pioneer had good benefits." Gold-ston admitted that on May 25 he asked Benitez if shewere going to attend "the meeting tonight." However,according to Goldston's testimony, the conversation inall other respects, which Benitez recalled as ocurring otnMay 25, actually occurred on July 12, 1978. Goldstonadmitted that, on May 25, it was common knowledgethere was going to be a union meeting that night.The union meeting was held on the evening of May25. The only "7th Floor" employees that attended thatmeeting were Younger and Benitez.On May 30, Assistant Director of the Gas Measure-ment Department Guy Bufkin called a meeting of em-ployees in the conference room. Bufkin told the employ-ees to go ahead and attend the union meeting.Employee Marie Escoto testified to a conversationwith Supervisor Goldston a couple of days after the May30 company meeting. Escoto testified that Goldstonbrought up the Union and asked her if she had filled outa card. Escoto did not answer. Goldston said that shedid not have to answer because they would know whofilled out one and who did not. Goldston testified that onone occasion he jokingly said to Escoto, "You didn'tsign a card, did you." However, according to Goldston,he asked that question of Escoto on October 13, after theUnion withdrew from the campaign. Goldston denieddiscussing the Union with Escoto around June 2.Younger testified that on June 2 her supervisor, Blatz-heim, told her that he and another supervisor, BobBrotherton, had gone down to Guy Bufkin's office andhad tried to talk Bufkin "out of the allegations broughtagainst [Younger]."O()n June 6, Younger. Benitte7, aid Gallegos were repri-manded by Blatzheii. Bilatzheim testified that prior tothe reprimands he was given three handwritten sheets hbi)irector of' Gas NMeastlurentu t Bob Spikes. Spikes toldWe know that these girls hase been giving us prob-lems for a long time and as their immediate supersi-sor, I feel like you should. you know. do the repri-mand and here's the points I would like you tocover and he sure ad emphasize that not all threeare guilty of all the points, bhut each ...you knosscollectively the have done them, all three havedone all those, and .arn them.Blatzheim met with the three employees individuallx.Blatzheit testified that h did not read verbatim thethree handwritten sheets (that he had been gi en h\Spikes) to the employees. but that. in essence, he didstate to them what swas contained on those three sheets.The sheets read:I. Critical of others, (felloss employees arid super-visors). You have a right to your opinion but do nottry to cram your opinion down someone else'sthroat. They don't always appreciate it.II. Deliberate mistakes will not be tolerated nomatter what the reason. You do your job and don'tworry stO milch about hat everyone else is doing.III. Hlassling other employees about how the dotheir job, or sshat jobs they are bidding on or any-thing else that is nonre of your business will not betolerated.IV. Threats (of violetnce) against other employees(either on or off the job) which can be prosed illnot be tolerated.V. If there i someonre ou don't like, fellosw em-ployee or ulper\,isor, it is up to you to make ecryeffort to cover it up aid be courteous to thatperson. We all haze to work together to get the jobdone aid deliberate attempts to antagonize peoplewill not be tolerated.VI. If you think you can tell me what you will orwill not do and I can't tell you, then you had betterkeep quiet about it because it serves no useful pur-pose in this office for any of you to brag about.You are all good efficient workers and I person-ally would hate to lose you but (between the threeof you) specific complaints have been made in eachof the matters mentioned above. These complaintsare in writing and have been placed in your person-nel jackets.The purpose of this meeting is to make it plain toyou that this behavior is not permissible and if itshould happen again the guilty party will be imme-diately dismissed. It is up to you to convince theothers that you have no desire to butt in to what isstrictly their business. By the same token. if I orderyou to go help with any job in the gas measurementdepartment, you will be expected to work with thatperson [unclear] no matter ssho it is. DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile past is past and your job depends on whathappens from this point on but make no mistakeabout it if you think you can continue to act as youhave in the past, you will be dismissed for it. It's allup to you. Do you have any questions.A written record of what I have said in thismeeting will go into your personnel jacket andthere will be no doubt that you have been warned.I sincerely hope that this is the last time anythinggoes in your personnel jacket but comments aboutthe efficient way you handle your jobs but nomatter how good you are we can not tolerate the[unclear] you are causing in the department as awhole.Younger testified that when Blatzheim called her in onJune 6 he told her that he had some do's and don't's toread and that he proceeded to read from a yellow sheetof paper. Younger testified that she then asked, "Jim, Idon't understand these charges. Could you tell me whatthey're about?" Blatzheim replied, "I don't understandthem either, Kay. Maybe it has something to do withyour union activities."Benitez testified that Blatzheim called her in on June6, and told her things that she was not to do. Blatzheimthen told her that her work was excellent and "he justkept telling me he couldn't understand what was goingon, were they trying to get at us three girls or trying toget at him."Blatzheim admitted that he did call in and individuallyreprimand Younger, Benitez, and Gallegos on June 6.Blatzheim testified that he had nothing to do with thedec;sion to administer those reprimands. Blatzheim testi-fied that he did not say that he did not understand thecharges nor did he tell Younger that the charges mayhave something to do with her union activities.Younger testified that after her reprimand on June 6she was having lunch with her husband in the parkingarea when Blatzheim came over to them. Younger's hus-band asked Blatzheim what was going on up there.Blatzheim replied, "I don't know what's going on. Idon't understand it. It's got to be something with Kaywith her union activities. I think, Bob, I would get alawyer and I'd see if I could get something done onthat." Blatzheim admitted talking to Younger and herhusband in the parking lot on June 6. However, Blatz-heim testified that it was Younger's husband that raisedthe question of Younger's union activities. Blatzheim tes-tified that he was asked by Mr. Younger, "Do you thinkthis has anything to do with Kay's union activities?"Before Blatzheim could answer, Kay Younger said, "Weboth know it does." Blatzheim then said, "No, I don'tthink so."On June 7 and 8, Younger and Benitez discussed seek-ing assistance in the handling of their reprimands. Theydecided to call a labor attorney and found attorney JohnCosmic's name in the yellow pages. According to Youn-ger, she placed the call. She identified herself by name toCosmic and told him "I'm having trouble at work."Cosmic then asked if she had a union. Younger toldCosmic that they had no union but were trying to formone. Cosmic then said that he thought he had talked toYounger's husband. Cosmic explained that he was Pio-neer's attorney and that Pioneer had an open-door policyso Younger could take her concerns to anyone in the su-pervisory hierarchy. Mr. Cosmic testified that Youngerhad called his office and talked with him but he deniedasking her anything about a labor union.The complaint in Case 16-CA-8691 alleges that Re-spondent violated Section 8(a)(1)2and (3) of the Act bydischarging Deborah Gallegos.Gallegos was discharged on June 26, 1979. Gallegoswas discharged after another employee, Velma Hall, in-formed her supervisor, James Goldston, that Gallegoshad asked Hall to come to Goldston because of racial re-marks made by employee Helen Wilborn. Gallegos toldHall that, on a day Hall was absent, Helen Wilbornstated that she did not want to work with Hall. Wilborncalled Hall a "nigger" and a "big black buck." Gallegosasked Hall to go to Goldston so that he could get to thebottom of the matter.Gallegos, who is an American Indian, is one of severalminority employees in the seventh floor Gas Measure-ment Department. Gallegos testified that Wilborn hadmade derogatory remarks about blacks, Mexicans, andIndians on a number of previous occasions in conversa-tions with employees. That fact was confirmed to VelmaHall by employee Biolanda Benitez.After Hall went to Goldston, Respondent called inGallegos to determine if she actually made the remarksto Hall. Gallegos admitted that she had. She was thenterminated. Respondent's supervisors admitted that theywere not concerned with whether Gallagos was tellingthe truth when she told Hall of Wilborn's remarks. Infact, Wilborn testified that she was not questioned byRespondent until the day after she heard of Gallegos'discharge.Respondent, when it discharged her, told Gallegosthat she had been warned previously.CONCI SIONSA. The ReprimandsThe General Counsel alleges that Respondent violatedthe Act by reprimanding employees Younger, Benitez,and Gallegos on June 6, 1978, because of the union activ-ities or concerted activities of its employees.The evidence is not in dispute that the three allegeddiscriminatees became involved in activities on behalf ofthe Union around May 24 to May 26, 1978. Benitez firstlearned of the Union's campaign on May 24. She thentold Younger of the activity. Employees, including Beni-tez, Younger, and Gallegos, were told of a planned unionmeeting on May 25. Younger and Benitez were the only"7th Floor" employees that attended the May 25 unionmeeting. From May 26 on, Benitez, Younger, and Galle-gos were the ones that "talked most about the goodT he complaint in par. 8, by using he language, "or concerted activi-ties for the purposes of collective bargaining or other mututal aid or pro-telion," alleges all 8(a)(1) discharge violation as ell as an 8(a)(3) viola-t lion20 PIO)NE:ER NATURAI. GAS COMPANYpoints of the Union. We three were the ones who passedout union cards."'Supervisor James Blatzheim admitted that he learnedof Younger's union activities on May 26. Blatzheim testi-fied that he knew nothing of the Union activites of Beni-tez and Gallegos until June 8. However, I find that therecord demonstrates that Respondent was aware of thealleged discriminatees' union activity during May 1978.Supervisor Goldston, who, like Blatzheim, worked onthe seventh floor in the vicinity of Younger, Gallegos.and Benitez, admitted that it was common knowledgethat the employees were having a union meeting on May25.According to the testimony of Younger, which Icredit, she told Blatzheim on May 24, that she wasgoing to try to get a Union in Pioneer. Thereafter, onMay 26, Younger told a group of employees in Blatz-heim's presence that the May 25 union meeting had gonewell and she had some cards for them to sign.Benitez recalled that the conversation, which involvedseveral of the employees in the presence of Blatzheim,occurred on May 25 rather than May 26. Nevertheless,she confirms that the Union was discussed and thatBlatzheim overheard their conversation. Benitez testifiedthat Supervisor Goldston asked her, on May 25, if shewere going to the meeting that night. Goldston admittedthat he did ask Benitez if she were going to the meetingon May 25. Although Goldston did not specifically ask ifshe were going to a union meeting, Goldston testifiedthat it was common knowledge that a union meeting wasplanned that night.Both Benitez and Younger appeared to testify credi-bly. I was impressed with their demeanor and their testi-mony impressed me as candid and consistent. In view ofthe union activities of Younger, Benitez, and Gallegos,and the above-mentioned facts, I am convinced that Re-spondent, through Supervisors Blatzheim and Goldston,was aware of those activities during late May 1978.On the basis of the entire record, and especially on thebasis of comments Supervisor Blatzheim made to em-ployee Younger, I am convinced that Respondent violat-ed the Act by reprimanding employees Younger, Beni-tez, and Gallegos on June 6, 1978,At the conclusion of his reprimand of Younger, Super-visor Blatzheim told Younger, "Maybe it [the reprimand]has something to do with your union activities."4 Later,on June 6, Blatzheim told Younger and her husband inthe parking area that he did not understand the charges3 This statement as takcn from IHnitez' pretrial affidavit s', hich asoffered into esidence h Respondent and received Aithout ohbjectionI4 credit Yrounger's testimony il this regard Although Blatilheimdenied the comment linking the replimand to Youngers union actis tics,I find that his estimonmy cannot he credited. latzheim's testimony asoften inconsistent and conflicling IFor example. he first testified thalbefore June 6. 178, he had orally reprimanded Younger about 12 timesand that 3 or 4 of those reprimands involved conflicts hetwceein Youngerand other emplosees later. Av hile ilil ot direct, Hlatiheim testified thathe had orally reprimanded Younger six or secn times and only nte ofthose reprimands inolsed cnflicts hbctueen her and another mplosecBlatzheim also testified hat Supcr, isor Goldston complaicd to hlabout Deborrah J Ciallego alo a doe ,cn times tllocser. latihcimn hadearlier testified that (oldstoin's complaints, abhout all of his (Hlatzhcrn' lemphlyees totaled about a do,renand that "It's got to be something with Kay [Younger]with her ullion activities."Regardless of Respondent's motivation in awarding thethree reprimands, Blatzheim's comments would clearlytend to restrain and coerce employees from engaging inunion activities and( are, therefore, violative of Section8(a)(l) of the Act.Moreover, I am convinced on the basis of Blatzheim'scomments to Younger, and the other evidence, that Re-spondent issued the three reprimands because of its em-ployees' union activitiesAccording to Respondent, it based its decision to rep-rimandll the three employees on written complaints sub-mitted hby other employees. Those complaining employ-ees also worked on the "7th Floor," but were supervisedby Goldston. James latzheim supervised the three al-leged discriminatees. According to Assistant DirectorB3ufkin, he directed that the employees complainingabout Younger, Benitez, and Gallegos submit those com-plaints in writing. Bufkin testified that he received thewritten statements from the employees around April 15.According to Bufkin, around that date, April 15, he de-cided to reprimand Younger, Benitez, and Gallegos.The evidence demonstrated that conflicts among the"7th Floor" employees were common, especially con-flicts between employees supervised by Goldston andthose supervised by Blatzheim. However, the April 15written statements represented the first occasion onwhich employees submitted written statements regardingthose conflicts.There is no doubt that the conflicts among the "7thFloor" employees created difficult personnel problems.However, due to a number of factors, I am persuadedthat Younger. Benitez, and Gallegos would not have re-ceived the June 6 reprintands but for their union activity.3Blatzheim admitted that the employee charges lodgedagainst Younger, Benitez, and Gallegos were, in the ma-jority, vague. He admitted that individually the chargeswere not so significant to warrant any more than an oralreprimand. Nevertheless, Younger. Benitez, and Gallegoswere told that the charges were being placed in theirpersonnel jackets and that a repeat of the incidentswould result in their immediate dismissal.Assistant Director of Gas Measurement Bufkin, a high-level supervisor in charge of some 50 employees, testifiedthat he does not regularly become involved in repri-mands of employees. Nevertheless, Bufkin in apparentconsultation with his boss, Director of Gas MeasurementSpikes, made the decision to reprimand Younger, Beni-tez, and Gallegos. Spike wrote out the three handwrittensheets which Blatzheim used in reprimanding the three.None of the low-level supervisors were directly involvedin the decision even though they are the ones that cus-tomarily reprimand their employees.Additionally, the timing of the reprimands is suspect.Bufkin testified that he decided to reprimand the threealleged discriminatees shortly after he received writtenstatements from other employees. ufkin recalled his de-cision occurred around April 15. Other supervisors testi-fied that Bufkin received those statements in early May.In either event it is clear that Bufkin received the em-2I DECISIONS OF NATIONAL. I.ABOR REL.ATIONS OARDployees' complaints about Younger, Benitez, and Galle-gos several weeks before he learnled of any union activi-ties in their department. Nevertheless, no explanationwas offered as to why the three were not reprimandeduntil June 6, less than 2 weeks after the three com-menced union activities.Both Supervisors Goldston and Blatzheim testifiedabout the alleged discriminatees engaging in conductwhich warranted discipline. However, when asked whenthe incidents on which the reprimands were based actu-ally occurred, Goldston testified that he did not recall.5Blatzheim recalled some conflicts between the three, arindother employees, but those incidents occurred in 1977and early 1978.In finding that Respondent violated Section 8(a)(1) and(3) by reprimanding Younger, Benitez, and Gallegos, iam mindful that in many respects Respondent demon-strated little or no union animus. Nevertheless, the sever-al factors mentioned above require me to find a viola-tion.I am influenced in my decision in large measure byBlatzheim's comments. Additionally, the timing of thereprimands, occurring shortly after the commencementof the alleged discriminatees' union activities, but longafter they engaged in the conduct for which they wereallegedly reprimanded, was persuasive. Also I am con-vinced that both Blatzheim and Goldston colored theirtestimony to build a stronger case against Younger, Beni-tez, and Gallegos.fi That fact convinced me that, at leastin the views of those two supervisors, Respondent felt ithad something to hide. Therefore, I find the reprimandsconstituted activity violative of Section 8(a)(1) and (3) ofthe Act.B. The 8(at(l) Allegations1. Goldston's May 25 interrogationBiolanda Benitez testified that on May 25 she talkedwith James Goldston in Vera Isham's office on the sev-enth floor. According to Benitez, Goldston asked her ifshe were going to the meeting that night. Benitez toldGoldston that she was. Goldston then pointed out that"it had its good points and its bad, you know, and I hadto take it into consideration that Pioneer had good bene-fits."2. Goldston's June 1 interrogationEmployee Marie Escoto testified that, a couple of daysafter May 30, she discussed her job with James GoldstonI note however that under direct enaminatioon (ioldsitl, in dncllllgtwo incidents which are alleged as violallve, testified t three clersa-tions which he precisely placed as occurring on May 25, July 12. arindOctober 13, 19786 In that regard there were confnict, in (iold,ton's and ll;aizhein's cr-siors of the number of occasions ,on which Younger, enitez. and (alle-gos created personnel conflicts as opposed to similar tccurrences by ctl-pleyces supervised by G(oldslon Also, tBlatzheim's testimolly ascillatedin that regard. Molreover, Younger as idetitified as one of the threechief troublemakers even though, at one point it his testinmlny. llallheimadmited that he had reprimanded her for that type of inrfraction on tlyone prior occasion and hat occasilon iolved all oral reprinlauld Coi-verscle. Blatzheim recalled numerous cilomplaiits about oe priularempliLye, Vera lsham Ishalm was nevertlheless considered to he less of atrouhlemaker than Younger according to Blazheimn's tesmolin Goldston's office. After they finished discussing Esco-to's job, Goldston asked her if she had filled out a card.Escoto did not respond. Goldston said that she did nothave to answer, "they would know who filled one outand who didn't."3. Cosmic's June 8 interrogationNinnevah Younger selected attorney John Cosmic'sname out of the yellow pages and called Cosmic. Ac-cording to her testimony, she gave her name and indicat-ed that she had a problem at work. Cosmic then asked ifshe had a union. Later, during their conversation, itbecame apparent that Younger worked at Pioneer. Atthat point, Cosmic advised her that he represented Pio-neer. Cosmic then told Younger that Pioneer had anopen-door policy.James Goldston admitted that on May 25 he askedBiolanda Benitez if she was going to attend the meetingthat night, and that Benitez told him that she was goingto attend the meeting. Goldston admitted that it wascommon knowledge that the employees were having aunion meeting that night. Goldston denied that the May25 conversation occurred in the office area and hedenied that on that occasion he mentioned the unionhaving good and bad points.Goldston also denied that he talked with Escoto onthe date she alleged in her testimony. Goldston admittedasking Escoto, "jokingly," that, "You didn't sign a card,did you?" As indicated above, I was not impressed withGoldston's testimony. To the extent their versions differ.I credit the testimony of Benlitez and Escoto. In accord-ance with their testimony, and in consideration of thefull record, including my other findings herein, I findthat on both May 25 and June 1 Goldston interrogatedemployees in violation of Section 8(a)(l).7John Cosmic admitted talking with Younger but deniesthat he asked if she had a union. However, I find nothingwrong with Cosmic's comments even if they occurred inaccord with Younger's recollection. It is apparent thatthe context of their conversation made Cosmic's inquiryas to whether she had or was in a union logical and non-violative. After Younger indicated that she had a workproblem, a logical question from any labor attorneywould be "do you have a union at your workplace."That particular question is important if the attorney plansto address himself to how the employee can handle herproblem. Obviously, if there is a union contract, the con-tract may have procedures for handling the particularproblem involved. Therefore, I find nothing illegal inCosmic's comments.C. Gallegos' DirchargeThe General Counsel contends that Deborah Gallegoswas discharged because of her union activities or herconcerted activities. I find that the evidence supports thisallegation.In the instant case, facts demonstrate that Gallegos en-gaged in concerted activity by soliciting another employ-I7 ndo l.ahorutoruwi. Inc., 239 Nl[,R 1074 (1978), ( & F Storce, Inc., D& Sup-ervulu Division. 221 NIRH 1321 (1976)22 PIO()NItR NAU I RAT (AS CO()M1'ANYee, Velma Hall, to take a complaint to supervision. Theevidence is not in conflict that Gallegos asked Hall to goto her (Hall's) supervisor and coniplain aout racial re-marks allegedly made by another employee.In considering whether G(allegos' activity was protect-ed concerted activity. I view the following factors as sig-nificant: A number of employees in Respondent's "7thFloor CGas Measurement Department" were considered"racial minorities." including the alleged discriminateeDeborah Gallegos. Gallegos contended that employeeHelen Wilborn frequtently made racial derogatory re-marks about minorities, including Negroes. Mexicans,and Indians.During June 1979. Gallegos told employee Velma H1allthat Helen Wilbornl had stated that she could not stand"error checking" with Hall because Hall was black. Gal-legos, on several occasions over a period of several days,asked Hall to go to her supervisor and comiplain aboutWilborn's alleged remarks.On June 26, 1979, Gallegos was discharged. Respoid-ent's supervisors admitted that in deciding to dischargethey were not interested in whether Gallegos had truth-fully related to Hall what Hlelen Wilborn had said. Rc-spondent was interested only in whether Gallegos hadmade the remarks to Hall. When Gallegos admitted tell-ing Hall what she conitended Wilborn had said, she wasdischarged.Obviously, the Act is not designed to protect employ-ees' activity in spreading rumors or in creating a basis fordiscord among other employees. However, in the instantsituation, Gallegos was discharged after she insisted thatHall take the problem up with her supervisor. Gallegostestified that she asked Hall to go to Supervisor Gold-ston with the Wilborn matter because she felt "that wasthe best way to go about it instead of us taking care of itourselves. That way he [Supervisor Goldston wouldknow what was said and who said it and that way wecan clear it up."The record demonstrates that Gallegos was dischargedbecause she insisted that Hall go to her supervisor and"clear it up." Respondent, in its brief, stated. "[T]he onlyquestion remaining is whether the prompting by an em-ployee of another employee to complain to her supervi-sor about alleged remarks is a protected activity underthe National Labor Relations Act." I am convinced onthe basis of the record that Gallegos was discharged be-cause she insisted that Hall go to her supervisor regard-ing the Wilborn matter. The record is replete with in-stances of discord among employees, including testimonyregarding several instances of employees talking aboutother employees and supervisors. However, with the ex-ception of the reprimands alleged violative in this caseand the discharge of Gallegos, no employee received awritten reprimand, suspension, or discharge for engagingin such activity. Furthermore, it is clear that the investi-gation surrounding this incident was aimed squarely atGallegos. There is no evidence indicating that Respond-ent engaged in a thorough investigation into Helen Wil-born's activities In fact, as indicated above, Wilborn tes-tified that she was not even questioned about the Galle-gos-Hall matter until after Gallegos had been discharged.In Diaigno'tic ('cterr loipitul Corp. o/' i'AUas, 22SNLR3 1215, 1217 (1977)1. the BIoard discussed the pro-tectillon which the Act affords employees engaged in con-certed activities. Ihe Ioard in commienrting on .-llehiuC'i7nht io(.. Itc.." intdicated that the correct reading ofthat case is that acti'lity ill be deened concerted innature if it relates to a matter of comnmon concern and(in lllw) those colinion concerns will be found fithrespect to violationIs of the safety statute Le hich createdjthet general hazard for etlployees' 1 he Act protects em-ployees rights to engage inl concerted actlvilties in protlslOf exual and racial discrirninatiorl hy eplosers. '" hequestion here is: D)oes that protection extend to concert-ed complaints ahout other emplosees racial remarks' Ifind the Act does protect such activities.Working conditionis are not limited to ob ious matterssuch as wages and hours of work. Employees are alsoprotected in activities designed to improve orking con-ditions which involve safety, health aid such matters asphltsical comfort. Gallegos testified that the instant situa-tion il as a matter of longstanditng; i.e., employee Helen;'ilhorn had frequently made racial remarks about Ne-groes. Indians. and Mexican mplovees Such an atnlos-phlrce is ohblio)sly uncomfortable for minority emplo eesthat overhear those remarks. Employees should be ableto take those matters to the super, isor for correctiveaction, In my view, such complaints, wherI. as here, theyin'volve concerted acitixiy, fall within the scope of pro-tection afforded by the Act.Additionally, the testimony of Supervisors Brothertonand l3ufkin demoristrates that the decision to dischargeGallegos was based, in part, upon her receipt of the June6, 1978, reprimand In view of my above finding hereinthat that reprimatnd was given in violation of Section8(a)(3) of the Act, the use of that reprimand in determin-ing to discharge (lallegos renders the discharge violativeof Section 8(a)(3) as well as Section 8(a)( ). I so find.( i)N I SIO(NS (t I. \;1. Respondent Pioneer Natural Gas Company, awholly owned division of Pioneer Corporation, is an em-ployer engaged i commerce within the meaning of Sec-tion 2(0) and (7) of the Act.2. Oil Chemical and Atomic Workers InternationalUnion. AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating its employees concerning theirunion activities, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4. Respondent, by issuing written reprimands to its em-ployees, Ninnevah Kay Younger. Biolanda S. Benitez,and Deborah J. Gallegos, on or about June 6, 1978, andby discharging its emnployee Deborah J. Gallegos on orabout June 26, 1979, and thereafter refusing to reinstate"221 NRB Stat) 1's751SC. lis-} -tat1,rl,/?l -tl"'rolunt -san,'J,,r InI .2 NI R 71 tI l" /),...m ( ah,ct (....pan. In .228 Nl IR 2) (17' .t'l l 'r u 17ln(o/rtpl,. 23h Ni R1 '21 Il '8). sCe ,11CLl~.1 l i ll th d.itll l Jh.ihl/sCf uftlu out lm ( {tp rt-,tr2 2( 12 N R 22 I 1 .l / i, I; hb r lp o 1t;m. I 2Nt.RIt I 7 I 71 i )23 D ICISI()NS ()F NA II()NAL. IABI()R RELALIONS B()ARDemployee Gallegos, has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfiair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent did not engage in unfair labor practicesby an unnamed agent orally interrogating an employeeconcerning the Union on or about June 8, 1978.Tit, RIMI-I)YlHaving found that Respondent has engaged in unfairlabor practices in violation of Section (a)(I) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmativeaction designed to effectuate the policies of the Act. Myrecommended Order will require Respondent to offerDeborah J. Gallegos full and immediate reinstatement toher former job or, if that job no longer exists, to a sub-stantially equivalent position, arid to make Deborah J.Gallegos whole for any loss of earnings she may havesuffered by reason of Respondent's discrimination againsther, and that it post appropriate notices. The backpayshall be computed and interest thereon shall be added illthe manner prescribed in hF W. Woolworth Comnpany , 9()NLRB 289 (1950), and Floridu Steel Corporation, 231NILRB 651 (1977).''Upon the foregoing findings of fact arid conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER]2The Respondent, Pioneer Natural Gas Company, awholly owned division of Pioneer Corporation, Amaril-lo, Texas, its officers, agents, successors aid assigns,shall:1. Cease and desist from:(a) Interfering with, restraining, arid coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act by interrogating its employees abouttheir union activities.~ See. generally, Is Plurtnhing & Iating (o, 18 Nt.RIB 71 (9'h2Z In the event no exceptions are filed as provided by Sec 102 4h ofthe Rules and Regulatioins of Ihe National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as pro, id din Sec 102.48 of the Rules and Regulations., he adopted h the 1oalrd alldbecome it, findings, conclusions, and Order, and all obhjections theretoshall he deemed waived for all purposes(b) Terminating and refusing to reinstate its employeesbecause of their protected concerted activities or unionactivities.(c) Issuing written reprimands to its employees be-cause of their union activities.(d) In any other manner interfering with, restraining,.or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. lake the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Offer imnmediate and full reinstatement to DeborahJ. (iallegos to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake Deborah J. Gallegos whole for any loss of pay shemay have suffered as a result of the discriminationagainst her in the manner set forth in the section of thel)ecision entitled "The Remedy."(b) Rescind, remove from its records, and give no fur-ther consideration to the written reprimands which itissued its employees Ninnevah Kay Younger. Liolanda S.Benitez, and Deborah J. Gallegos, on or about June 6,1978, because of its employees' union activities.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary or useful to a determination of theamount of backpay due under the terms of this Order.(d) Post at its Amarillo, Texas, facility including itsbulletin board normally used by employees in the "7thFloor Gas Measurement Department," copies of the at-tached notice marked "Appendix."':' Copies of saidnotice, on forms provided by the Regional Director forRegion 16, shall be duly signed and posted immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, i conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.'' In the escient that this Order is enforced by a Judgment Iof a UnlitedStates Court of Appeals, the wlords i the notice reading "'osted by)rder of the Naltonal L.abor R elations Board" shall read "Post'ed Pursu-anl to a Judgmennt of the lnited States Court of Appeals tinforcing anll()rder of the National l.ahor Relations Hoard "24